Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00011-CR

                                    Sylvia Ann HALL,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 604034
                     Honorable Grace M. Uzomba, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED.

     SIGNED January 13, 2021.


                                             _________________________________
                                             Beth Watkins, Justice